Order, so far as appealed from, unanimously modified by allowing examination of the defendant Mabel F. Oetjen with respect to items 3, 4, 7, 8, 9, 10, 16 and 20 of the notice of motion; and by allowing examination of the defendant Samuel Gruber with respect to items 2, 4, 10, 28 and 29 of the notice of motion, and as so modified affirmed. No opinion. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.